I wish to join other
speakers in congratulating you, Sir, on your election to
the presidency of the General Assembly at its forty-ninth
session. Your experience in international affairs, as well
as your proven diplomatic skills, provide the assurance of
a successful conclusion of our deliberations.
At the same time, I wish to express our gratitude
and sincere appreciation to His Excellency Ambassador
Samuel Rudolph Insanally, for the distinguished manner
in which he presided over this historic Assembly during
a particularly challenging forty-eighth session, ably
representing not only his country, Guyana, but the entire
7


Latin American and Caribbean region. We commend him
for his performance.
Our Secretary-General continues his outstanding
stewardship of the United Nations during these critical
times, when this world body is increasingly being called
upon to respond to crises of staggering dimensions. The
Bahamas appreciates his tireless efforts.
Anniversaries are times of celebration and times of
reflection. As this world assembly approaches its fiftieth
birthday, it is wholly appropriate that we should seek to
evaluate our record.
I believe that we can all agree that in our efforts to
guide international relations in the 50 years since the end of
the Second World War, there have been both successes and
failures. We must surely build on the successes and
redirect our energies to effectively reduce the number of
failures.
The credible success of this world Organization and its
specialized agencies in measurably improving the health,
literacy and education standards of the world’s poor is no
mean achievement. So also has been the success of this
body in seeking to ensure the environmental integrity of the
planet, in galvanizing the resources of the world to fight the
illicit drug traffic, and in peacefully resolving disputes.
We can all be justly satisfied that the persistence of
this Assembly played a pivotal role in bringing to an end
the racist Government in South Africa. The victory of non-
racial democracy in that torn land must give us hope even
in the face of the most intractable problems. The Bahamas
joins other Members in welcoming South Africa back into
the fold of the General Assembly.
The Bahamas fully supports the noble cause of the
Government of South Africa as it begins the task of
reconciliation and reconstruction. President Nelson
Mandela and the people of South Africa can be fully
assured of my Government’s hand of friendship.
Victory in South Africa allowed us to dare to hope for
an opening in Haiti. This Assembly knows very well the
long history of abuse of that poor Caribbean nation — a
land in which the apartheid of wealth has flourished in a
destitute country. For many generations now, Haitian
nationals have felt compelled to abandon their homes,
frequently in unseaworthy boats, in search of personal
dignity and of economic and political liberty.
My country has frequently been their first safe
harbour, and, while proud of our record of assistance, we
have been and remain ill-equipped to offer such refuge.
Members are aware of the tremendous burden that my
country has had to bear in this regard. This refuge has
been provided by the Bahamas in spite of the absence of
either recognition or assistance from the international
community.
To say that our education, health and welfare
resources have been stretched beyond capacity in our
small island developing country is to greatly understate
the situation. When we add the extra costs attributable to
the necessary marine patrols associated with the
monitoring of undocumented persons, the full burden
created in the Bahamas by Haitian nationals fleeing their
homes begins to become apparent.
Hence, the recognition by this body of the absolute
necessity for the world community to forcibly respond to
the brutality of the military dictatorship in Haiti is very
much appreciated. The support given to the early
initiative led by the Caribbean Community to force a
resolution of the crisis in Haiti has already borne fruit,
and we commend the United States of America for its
leadership in this important initiative.
We therefore join in welcoming the formation of the
multinational force authorized by the Security Council to
take all necessary action to restore the democratically
elected government of President Jean-Bertrand Aristide.
Notwithstanding the tremendous costs that in recent years
have accrued to the Bahamas as a result of developments
in Haiti, we have also agreed to lend manpower support
to that force.
Today’s announcement that the coup leaders have
resigned and will be leaving the country now paves the
way for the desired return of President Jean-Bertrand
Aristide later this week.
It is especially important that the international
community now dedicate sufficient funding and expertise
to the economic reconstruction of Haiti to achieve
democracy in that land. It must continue to do so even
today as Haitians await the announced departure of the
feared military from leadership and the return of their
elected President. We who promote and encourage the
adoption of democratic forms of government must also
accept a degree of responsibility to service that
democracy, especially in its infancy. The infant
democracy that is struggling to be born in Haiti will
8


surely die unless it receives the succour and support of the
international community.
Since the Second World War, the world community
has addressed the plight of political refugees. The
increased demand to assist persons fleeing political
persecution is demonstrated in the ethnic purges and
warfare in Bosnia and Herzegovina.
The dramatic exodus, during the first half of this year,
of hundreds of thousands of persons across the seas on
unseaworthy craft or down long roads across borders
dramatically brought to the attention of the world
community the plight of undocumented persons seeking
shelter outside of their homelands.
The burden borne by the Bahamas as a result of the
presence of large numbers of undocumented Haitians is
now compounded by the more recent arrival of hundreds of
Cubans seeking to enter the United States of America. The
Bahamas Government is encouraged by recent efforts by
both the United States of America and the Republic of
Cuba to address this perennial problem of Cuban migrants.
The gravity of the Haitian crisis, the inhumanity of the
genocide in Bosnia, the cruelty of the murders in Rwanda
and the ongoing war in Angola all are clarion calls to our
Organization and to the world that we must desist from
tardy, piecemeal approaches and address in a timely and
comprehensive manner not only the effects but the very
root causes of these situations.
Not least among these is economics, evidenced by a
crisis in development. Despair at the hopeless socio-
economic conditions of one’s daily life has given rise, in
those so affected, to a basic pessimism and to the
willingness to risk even one’s life for changed
circumstances. Where basic needs are unmet and survival
is in jeopardy, there is little stake in the future and little
reason to consider the sustainability of one’s actions. The
real threat to our future security is therefore no longer
military aggression but deteriorating economic conditions.
The alleviation of widespread poverty while managing finite
resources in the face of spiralling population growth will be
among the major challenges of the twenty-first century.
The Bahamas, therefore, looks forward to the
Secretary-General’s revised “Agenda for Development”,
hopeful that it will serve as an effective guideline for the
creation and implementation of measures commensurate
with the legitimate aspirations of Member States. We must
not lose ground in this session by becoming submerged in
attempts to redefine development. We must, rather, focus
on the different levels of development that exist in our
several countries. We must learn their effects and find
solutions for narrowing obvious disparities. These
solutions must include programmes specially suited to the
differing levels of development of Member States.
We must therefore ensure that our quest for
sustainable development is people-centred. We must
consider sustainable human development with a focus on
justice, equality and democratic freedom as well as on
material well-being that incorporates equal opportunity for
all. Inequity engenders violence, and violence fragments
society.
The Bahamas, in spite of its apparent growth and
strong economic indicators, is still only a developing
nation. However, unlike many other developing nations,
the Bahamas is continually frustrated in its efforts to
secure international resources and concessionary financing
from multilateral institutions because of its reputed level
of per capita gross national product.
As a small archipelagic country of a mere 260,000
people scattered over 100,000 square miles, burdened by
the cost of transportation and infrastructure replication,
and with a very small minority of our residents in an
extremely high income bracket whilst the overwhelming
majority of the population is at the opposite end of the
economic scale, we are advocating that this grossly
misleading per capita criterion for gross national product
should not be the only basis upon which resources and
assistance are allocated to developing countries, such as
the Bahamas.
It is the view of the Bahamas that the entire system
for determining eligibility for development assistance
should be comprehensively reviewed, as it is clear that
special consideration ought to be given to countries like
the Bahamas, with peculiar imbalances and vulnerabilities.
For its part, the Bahamas is engaged in a process of
refining its development indicators in an attempt to ensure
that data provided to international institutions are truly
reflective of our economic-development reality. We
expect that the data so provided will also have an impact
upon our budgetary assessments.
This comprehensive review, we believe, must
include consideration of the vulnerability index identified
in the Programme of Action of the Global Conference on
Small Island Developing States as the direction to be
followed in the development of a measurement of the
9


ecological fragility and economic vulnerability of small
island developing States.
In this connection, I would remind the Assembly of an
important message which was reinforced by the recent
Conference on Small Island Developing States, that is, that
unless the peculiar difficulties of these States are properly
addressed, those States will not have the wherewithal to
proceed on a path to sustainable development.
The marine environment presents both an opportunity
and a constraint with respect to the sustainable development
and security of any island State. As a maritime nation, the
Bahamas attaches tremendous importance to the
Convention, which has resulted in the creation of a new
legal regime for the oceans. Among its new achievements
are the recognition of the legal status of archipelagos, the
12-mile territorial sea, transit passage, the exclusive
economic zone, and the protection and preservation of the
marine environment and the resources of the deep seabed
as the common-heritage of mankind.
The Bahamas was particularly pleased to join with
other Member States in signing the agreement on seabed
mining in July of this year, as that agreement modifies
provisions that had prevented many States from becoming
parties to the Convention. The long awaited entry into
force of the Convention is therefore of extreme importance,
as it provides a boost to our efforts to curb infringement on
both our national security and our national resources.
While the socio-economic health of the world still
presents challenges for the Organization, we have scored
some political successes in the recent past. These successes
include, of course, the peace accord between Israel and the
Palestine Liberation Organization signed in September of
last year, which led to self-rule in the Gaza Strip and
Jericho for the Palestinian people, and the signing of the
Washington Declaration between Israel and Jordan last July.
We also applaud and encourage the dialogue now under
way between Israel and Syria.
In spite of those successes, peace-keeping still
occupies an important place in our activities. However, we
must ensure that peace-keeping operations are not
conducted at the expense of other activities which are
equally important, such as the development programmes of
the United Nations. After all, development is a prerequisite
for peace.
For small countries with limited resources, such as the
Bahamas, a major justification for membership in
international organizations is the enhancement of national
capacity. It is therefore the duty of the United Nations to
facilitate the efforts of small countries to arrive at just and
equitably sound solutions to differences within the
international society of States, especially when they
involve political and economic giants.
It is from this perspective that the Bahamas supports
the efforts of the Republic of China to entreat the
Organization to examine the merits of establishing an ad
hoc committee to analyse comprehensively the current
implications and future ramifications of the preclusion of
the 21 million people in the Republic of China from
contributing to, and availing themselves of, all the
benefits deriving from membership in the United Nations
and its affiliated agencies. Our Organization is expected
to reflect universality and to demonstrate impartiality
when forging international agreements for policy
commitments, for accessing resources and for action.
The Bahamas welcomes the report of the Open-
ended Working Group on the question of more equitable
representation within the membership of the Security
Council. The Group’s work thus far has been positive
and constructive, and we trust that the momentum of its
discussions will be maintained.
The report on the Security Council is of importance
to all Member States. As its conclusions affect each
Member quite directly, it is essential that the Council
should be seen to reflect as accurately as possible the
wishes of the entire international community.
Accordingly, it is imperative that the composition of a
new Security Council properly reflect regional diversity
and thereby enhance the legitimacy of the actions of that
important United Nations body.
We in the Bahamas look with great expectation to
the observance of the fiftieth anniversary of the United
Nations. The preparatory period for this event is an ideal
time for reflection on targets and objectives which have
already been set by our Organization, some of which have
now been outstanding for many years. Turning fifty is an
opportunity for the Organization to regain the confidence
of our peoples. It will take hard work and determination
to achieve the desired results so that over the next 50
years the United Nations will be known in all societies
and across all levels of those societies as the real leader
in the fight to bring dignity to mankind.
In the words of the great Johann Wolfgang von
Goethe:
10


“We must not hope to be mowers
And to gather the ripe gold ears
Unless we have first been sowers
And watered the furrows with tears.
“It is not just as we take it,
This mystical world of ours;
Life’s field will yield as we make it:
A harvest of thorns or of flowers.”
